Citation Nr: 1746750	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-05 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned in June 2016; a transcript of that hearing is associated with the file.  In August 2016, the Board remanded this matter for additional development.


FINDING OF FACT

The weight of the evidence is against finding that current right ear hearing loss began in or is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In June 2010, the RO sent the Veteran a notice letter for his hearing loss claim.  

Next, VA has a duty to assist the Veteran in the development of claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  VA provided examinations and medical opinions for the right ear hearing loss claim in August 2010 and October 2016.  The Veteran provided an additional evaluation from June 2017.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand directives by requesting a medical opinion by AJ and obtaining the October 2016 opinion to address the Veteran's hearing loss claim by another provider.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board finds substantial compliance with its prior remand directives. 

As such, the Board will proceed to the merits.

II. Service Connection

The Veteran asserts that his right ear hearing loss is related to noise exposure in service. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Certain chronic diseases will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. § 3.307(a)(3).  Lay statements of continuity of symptomatology may prove service connection for those chronic diseases enumerated in 38 U.S.C.A. § 1101(3).  Walker v. Shinseki, 
708 F.3d 1331, 1336-38 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309.

The Veteran is competent to report symptoms and experiences observable by his senses but not to diagnose hearing loss or determine its cause as this requires specialized training to understand the complexities of the neurological system.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements were detailed and consistent.  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Following a review of the evidence, the Board determines that the criteria for service connection for right ear hearing loss have not been met. 

First, the evidence shows current right ear hearing loss.  The August 2010 VA examination and June 2017 audiological evaluation showed a hearing loss disability for VA purposes in the right ear per38 C.F.R. § 3.385, which met VA requirements for disability.  

Next, the evidence shows in-service noise exposure but not hearing loss.  In the 2010 VA examination and written statements, the Veteran reported being exposed to loud noise in service from gunfire, explosions, and weapons fire without hearing protection.  His DD 214 shows his military occupational specialty was pershing missile crewman.  As such, the Board finds that the Veteran was exposed to hazardous noise level in-service as consistent with the circumstances, places, and types of his service.  

Service treatment records show no complaints of or treatment for right ear hearing problems.  Instead, in-service examinations in March 1966 and January 1968, at separation, showed normal right ear hearing.  A comparison of his induction and separation hearing evaluations does not reveal a decrease at any hearing frequency.  Additionally, the Veteran denied that he has or had hearing loss on his January 1968 separation report of medical history.  

Finally, the Board finds that the weight of the evidence is against finding that current right ear hearing loss is related to noise exposure in service.  Again, in-service medical records did not show any hearing loss or change in the right ear.  The first reference of hearing problems in VA treatment records was in 2009.  During the Board hearing, the Veteran reported he first started noticing hearing problems over 20 years prior, or around 1996.  The August 2010 and October 2016 VA audiologist found that the Veteran had normal right ear hearing in service.  
The 2010 examiner opined that right ear hearing loss was less likely than not related to service because hearing loss was within normal limits at the time of separation.  
The examiner explained that based on research from the Institute of Medicine, there was no scientific basis for concluding that hearing loss that developed afterward is causally related to service when hearing was normal at entrance and separation.  
As noted in the Board's August 2016 remand, the Veteran reported his treating audiologist, AJ provided a positive opinion.  No such opinion was has been located in the record.  Additionally, when asked about the opinion at the 2016 Board hearing, the Veteran did not seem to remember making that assertion.  The AOJ requested that AJ provide an opinion in October 2016 but instead another examiner was available for the opinion.  

In that addendum opinion, the VA Chief audiologist concluded that the Veteran's right ear hearing loss is less likely than not related to service.  The clinician explained there was no significant shift in hearing levels greater than normal measurement variability during military service and no record of complaint or treatment of right ear hearing problems in service records.  She cited the Institute of Medicine report on Noise and Military Service, which concluded that based on current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely.  The Institute of Medicine study also stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.

Lay statements also do not support that hearing loss is related to service.  Sensorineural hearing loss is considered a chronic disease as an organic disease of the nervous system and may be established by competent lay statements.  
See Walker, 708 F.3d at 1331; 38 C.F.R. § 3.309; Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  Here, however, the Veteran has not provided any statements detailing continuous symptoms or problems hearing through the years.  As noted, he reported first being aware of hearing loss in the 1990s, many years after service.  Further, the Veteran reported working as an industrial engineer after service where he was exposed to loud noises but used hearing protection.  See 2016 Board hearing transcript.  The Board finds that such evidence weighs against establishing a nexus based on continuity of symptomatology.  Additionally, there is no credible evidence of right ear hearing loss disability within a year of separation for presumptive service connection to apply.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board notes the Veteran's representative's notation that service connection for hearing loss maybe warranted even if hearing was normal upon separation from service.  However, here, the Board finds that totality of the competent and probative evidence weights against such a finding.  Indeed, the Board finds the 
VA audiologists' opinions highly probative and deserving much weight because they discussed the specific evidence in the Veteran's case, to include his service treatment records and provide a rationale for conclusions.  

The Veteran was afforded the benefit of the doubt, but the preponderance of the evidence is against a nexus to service.  As such, the Board finds that service connection for right ear hearing loss is not warranted.  See 38 C.F.R. §§ 3.102, 3.303.



ORDER

Service connection for right ear hearing loss is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


